Citation Nr: 0946879	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (other than PTSD and drug dependency) claimed as 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1987 to June 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Baltimore, Maryland, Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2009, a hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  In October 2009, the 
Board received additional evidence on behalf of the Veteran 
consisting of a September 2009 statement from a fellow 
service member with a waiver of RO initial consideration.

Regarding the characterization of the disability at issue, 
the Board notes the decision of the United States Court of 
Appeals for Veteran's Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In this case, prior final rating 
decisions denied and declined to reopen a claim of service 
connection for PTSD, and denied a claim of service connection 
for alcohol and drug dependency.  Inasmuch as governing law 
requires that new and material evidence must be submitted to 
reopen those claims, the Board finds that the instant claim 
of service connection for depression does not encompass those 
previously finally denied psychiatric entities.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veteran contends that he has depression as a result of 
events and circumstances that took place during his active 
duty service in the Navy.  Specifically, he argues that while 
aboard the Shreveport, he served as a communications operator 
with a top secret security clearance and he had the burden of 
receiving secret communications.  He alleges that as a result 
of the pressures of his job, spending many months aboard 
ship, and racism he experienced and witnessed, his job 
performance declined and he became involved in physical 
altercations.  Some of his recollections are corroborated by 
a September 2009 statement from a fellow serviceman received 
in October 2009.  The Veteran further alleges that after his 
discharge from active duty, he began to abuse alcohol and 
drugs to self medicate his depression.  

Service personnel records associated with the claims file 
reflect that during service the Veteran had substance abuse 
and disciplinary problems.  VA outpatient treatment records 
reflect that the Veteran's psychiatric symptoms have been 
diagnosed as depression, major depressive disorder, mood 
disorder, and addictive disorder with alcohol, cocaine, 
opiate, and stimulant abuse.  

Statements by the Veteran's treating physician at a VA mental 
health clinic dated in 2005 note that it is possible that he 
has been clinically depressed for up to 20 years.  A 
September 2007 statement from the same VA physician includes 
a conclusion that there appears to be a direct correlation 
between the stress the Veteran encountered in the military 
and the development of his mood problems, which have 
continued after he left the military.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Regarding any psychiatric disability arising from 
disciplinary problems of a misconduct nature or from 
substance abuse, under 38 U.S.C.A. §§ 105(a), 1110, 
compensation is prohibited when "the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  [emphasis added]  

As noted above, there is competent medical evidence which 
suggests that the Veteran's psychiatric disability, described 
as a mood disorder, is related to his military service.  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA 
examination to obtain a medical opinion is necessary.

Moreover, at the August 2009 hearing, the Veteran testified 
that prior to his 1996 Persian Gulf examination and his 
treatment at Fort Howard, he was hospitalized at the 
Baltimore VA Medical Center.  Treatment reports from the Fort 
Howard SATP (Substance Abuse Treatment Program) are 
associated with the claims file; however, reports of 
hospitalization at the Baltimore VA Medical Center prior to 
the Persian Gulf examination are not (and there is no 
indication they were sought).  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for psychiatric disability 
(records of which are not already 
associated with his claims file) and to 
provide any releases needed to secure 
records of private evaluation and/or 
treatment.  Of particular interest are 
records from the Baltimore VA Medical 
Center dated prior to 1996.  The RO should 
secure for the record copies of the 
complete clinical records from the sources 
identified.  

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether he has a psychiatric 
disability (other than PTSD/alcohol and 
drug abuse) that is related to his 
service/events therein.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  

Following examination of the Veteran, and 
review of the record, the examining 
physician should provide an opinion 
responding to the following:

a)  What is/are the diagnosis(es) for the 
Veteran's psychiatric disabilities (other 
than PTSD/alcohol and drug abuse) 
currently shown?

b)  As to each such psychiatric 
disability, please indicate whether it is 
at least as likely as not (50% or better 
probability) that such is related to the 
Veteran's active service?  

Please comment specifically on the 
allegations, indications and opinions in 
the record to the effect that the 
Veteran's disciplinary problems and/or 
alcohol and drug abuse in service and 
thereafter suggest he had an underlying 
problem with depression in service which 
he sought to medicate with alcohol and 
drugs both in service and postservice.  

The examiner must explain the rationale 
for all opinions offered.  

3.  The RO should then re-adjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

